On Motion for Rehearing.
PER CURIAM.
The motion for a rehearing urges that we have overlooked or misunderstood the final written communications from the War Department about the death of the insured. The record shows that on March 12, 1944, the War Department Dependency Board, after the status of the insured as missing had continued for twelve months, reviewed the circumstances as required by Public Law 490, amended by Public Law 848, of the 77th Congress, 50 U.S.C.A.Appendix, § 1001 et seq., and made the finding quoted in full in the margin.1 On March 25th, 1944, the ' Adjutant General .wrote Mrs. Smith with reference thereto, citing the above statutes as requiring a review and determination of status of each person who has been missing for twelve months: “Accordingly, all information concerning the absence of your husband has been carefully reviewed as of Jany. 25, 1944, and in view of the fact that no evidence has been received to support a continued presumption of survival, the War Department must terminate such absence by a presumptive finding of death. Therefore an official finding of death has been recorded under the provisitíns of Public Law 490, as amended. The finding does not establish an actual or probable date of death; however as required by law, it includes a presumptive date of death for the termination of pay and allowances, settlement of accounts, and payment of death-gratuities. In the case of your husband this date has been set as January 25, 1944, the day following the expiration of twelve months absence. The interested government agencies are being advised * * ” (Emphasis added.) We have considered Public Law 490, 56 Stat. 143, as amended by Public Law 848, 56 Stat. 1092, which deals with pay and allowances to missing persons belonging to the army and other public services and limits the same to twelve months from the beginning of absence, unless there is information of continued life. We think the Adjutant General correctly stated the purpose and effect of the finding based on absence of information for twelve months, designating it as a *993presumption of death for these fiscal purposes only. That it is not the ascertainment of actual death which is often made is apparent not only from the body of the War Department Dependency Board’s certificate, but also from the notation at its foot: “This certificate issued 18 May, 1944, in lieu of death certificate, to Claim Division Massachusetts Mutual Life Insur. Co., Springfield, Mass.”, appearing on the copy sent to appellee on that date and again on the copy issued on 9 August, 1944. This certificate of death presumed for fiscal administrative purposes is not, we think, a certificate that the insured is dead within the meaning of the Alabama statute.
Motion for rehearing denied.

 “War Department,
Washington, D. C.
Pursuant to section 3 of the Act of March 7, 1842, (Public Law 490-77' Cong.), as amended, and following a fuE review of all available information, upon direction and delegation by the Secretary of War, the War Department Dependency Board as of the 25th day of January, 1944, finds Colonel Walter S. Smith, 0-183664 to be dead.
He was missing from the 24th day of January, 1943, as a result of the disappearance of -tin airplane, on which he was a passenger, on a flight from Borinquea Field, Puerto Rico to WaEer Field, Trinidad. An erroneous Report of Death as of 24 January 1943 has been revoked.
Date of previous reviews: None.
In compliance with said section 5 of the Act of March 7, 1942, as amended, death is presumed to have occurred on the 25th day of January, 1944.-For the War Department Dependence Board:
J. L. BENEDICT
Major General, H. S. Army, President War Department (Seal) ■ Dependency Board.”